IN THE SUPREME COURT OF TENNESSEE
                              AT JACKSON
                         Submitted on Briefs February 12, 2013

            MARTA VANDALL v. AURORA HEALTHCARE, LLC

              Direct Appeal from the Chancery Court for Shelby County
                    No. CH092539     Walter L. Evans, Chancellor


                  No. W2011-02042-WC-R3-WC - Filed April 24, 2013




W ILLIAM C. K OCH, J R., J., dissenting.

      I respectfully disagree with the Court’s decision to affirm the trial court’s conclusion
that Marta Vandall sustained a compensable work-related injury.

        In order for an injury to be compensable under the Workers’ Compensation Law, it
must both arise out of the work and occur in the course of employment. Wait v. Travelers
Indem. Co. of Ill., 240 S.W.3d 220, 225 (Tenn. 2007). It is axiomatic that “[t]hese
requirements are not synonymous. The requirement that the injury ‘arise out of’ the work
refers to the cause or origin of the injury; while the requirement that the injury occur ‘in the
course of’ the work involves the time, place, and circumstances of the injury.” Padilla v.
Twin City Fire Ins. Co., 324 S.W.3d 507, 511 (Tenn. 2010) (citations omitted).

       It is undisputed that Ms. Vandall, a registered nurse, was working at Allenbrooke
Nursing and Rehabilitation Center in Memphis on August 15, 2009, when she fell. She was
wearing Croc™ type shoes without socks at the time, despite Allenbrooke’s policy against
wearing this type of shoe. Following her injury, Ms. Vandall told Allenbrooke’s executive
director that she believed her shoes were too big.

       In support of her workers’ compensation claim, Ms. Vandall testified that there were
frequent substance spills on the floor at Allenbrooke. However, she candidly conceded that
she did not observe any spills on the floor before or after she fell and that she could not
identify the substance or condition on the floor that caused her to fall. Consistent with Ms.
Vandall’s testimony, other Allenbrooke employees present when Ms. Vandall fell testified
categorically that they saw no substances or objects on the floor in the vicinity.

     An idiopathic fall is a fall caused by a condition of unknown origin. See Shearon v.
Seaman, 198 S.W.3d 209, 215 (Tenn. Ct. App. 2005). The injuries caused by such falls are
not compensable under the Workers’ Compensation Law. Sudduth v. Williams, 517 S.W.2d
520, 523 (Tenn. 1974). Thus, “an employee may not recover for an injury occurring while
walking unless there is an employment hazard, such as a puddle of water or a step, in
addition to the injured employee’s ambulation.” Wilhelm v. Krogers, 235 S.W.3d 122, 128-
29 (Tenn. 2007).

        Even though the Workers’ Compensation Law is to be liberally construed in the
injured employee’s favor, the employee must still prove all the elements of his or her case
by a preponderance of the evidence. Dixon v. Travelers Indem. Co., 336 S.W.3d 532, 536-37
(Tenn. 2011). Here, even taking the trial court’s credibility determinations into account,
there is no escaping the fact that Ms. Vandall failed to prove that an “employment hazard”
caused her to fall. Without this evidence, Ms. Vandall has failed to prove that her injuries
arose out of her work. Therefore, the evidence does not support the trial court’s conclusion
that Ms. Vandall sustained a compensable work-related injury.




                                                  ______________________________
                                                  WILLIAM C. KOCH, JR., JUSTICE




                                            -2-